NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Reports Updated 2012 Guidance and Preliminary 2013 Outlook and Second Quarter 2012 Results HOUSTON—August 2, 2012Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the quarter ended June 30, 2012 and provided updated guidance for 2012 and preliminary outlook for 2013. Scott W. Smith, President and CEO, commented, “The highlight of the quarter was the announcement and closing on June 29, 2012 of the $429.0 million Arkoma Basin acquisition from Antero Resources which establishes a new core area for the Company, and as evidenced by the guidance set out below, will have a significant impact on our operating and financial results for the balance of the year and into 2013. This was the single largest asset purchase in our history and increased our reserves by 86% to 136 MMBOE.” Mr. Smith continued, “During the second quarter, we spent over 40% of our initial annual capital budget on projects that contributed very little to date in terms of our reported production and cash flow. As these projects are brought on-line in the third quarter, we expect to see a positive contribution towards our cash flow for the balance of the year.In addition, we saw a dramatic drop from the first quarter in our liquids revenue as realized oil and NGL prices declined and the oil basis differentials throughout our largest producing regions widened to the highest levels we have seen in the past few years.All that being said, after taking into consideration that over 1,300 Boe/d of production was divested in the Appalachia unit exchange beginning in the second quarter and in the absence of any material acquisition activity for the first half of the year, our production base has stayed flat and we exited the second quarter at a production rate of approximately 13,000 Boe/d.” Richard Robert, Executive Vice President and CFO, commented, “With respect to distributions, we recently announced our seventh consecutive quarterly distribution increase and have now increased our distribution over 41% since our IPO in October of 2007. In addition, we also announced today that we will be initiating a monthly distribution policy beginning in September for the July 2012 distribution. As a yield vehicle we recognize investors are looking for stable, and more frequent cash flow during this period of historically low interest rates, and we believe the decision to pay distributions monthly rather than quarterly will be welcomed by both our current Vanguard unitholders as well as other investors looking to invest in high yielding energy securities.” 2012 Guidance Update and Preliminary 2013 Outlook The following table sets forth certain estimates being used by Vanguard to model its anticipated results of operations for the fiscal year ending December 31, 2012 and December 31, 2013 and includes the impact from the recently closed Arkoma Basin acquisition. These estimates do not include any additional acquisitions of oil or natural gas properties and includes actual results through June 30, 2012. In addition, the expectations below assume Vanguard’s current capital structure and does not contemplate any future equity or high yield bond offerings. FY 2012E FY 2013E Net Production: Oil (Bbls/d) — — Natural gas (Mcf/d) — — Natural gas liquids (Bbls/d) — — Total (Boe/d) — — Assumed NYMEX Strip Pricing as of July 27, 2012: (1) Oil (Bbl) Natural gas (MMBtu) Average NYMEX Differentials: Oil (Bbl) — — Natural gas (MMBtu) — — NGL realization of crude oil price (%) 45% — 50% 44% — 49% Costs per Boe: Lease operating expenses — — Production taxes (% of revenue) 9.0% — 10.0% 8.5% — 9.5% Cash G&A expenses — — Depreciation, depletion and amortization — — Cash Flow Calculation ($ in thousands): Adjusted EBITDA — — Interest expense — — Capital expenditures (2) — — Distributable cash flow — — Mid-point distributable cash flow per unit Mid-point distribution coverage ratio (3) 1.25x 1.35x Mid-point adjusted net income per unit Weighted average units outstanding (millions) NYMEX strip pricing includes actual amounts received for months that have settled. Includes the $5.4 million in proceeds from the sale of leasehold interests. Assumes current annual distribution rate of $2.3925 / unit in 2012 and $2.40 / unit in 2013. Selected Financial Information A summary of selected financial information follows. For consolidated financial statements, please see accompanying tables. ThreeMonths Ended June 30, SixMonths Ended June 30, ($ in thousands, except per unit data) Production (Boe/d) (1) Oil, natural gas and natural gas liquids sales (1) $ Realized gain (loss) on commodity derivative contracts (1) $ $ $
